The plaintiff in the court below is a bailiff in the circuit court of Jefferson county, and sues to recover unpaid balance of salary claimed to be due under Gen. Acts 1927, p. 714, approved September 2, 1927.
The sole and controlling question involved in this appeal is the validity of the act of the Legislature, supra, upon which this claim is based.
Being divided in our opinion on the question, this court submitted to the Supreme Court the following inquiry:
"To The Supreme Court, Honorable John C. Anderson, Chief Justice and Associate Justices: Greetings:
"Under the provisions of the Statute, Code 1923, par. 7322, the following question is submitted to the Supreme Court for determination: Is the act of the Legislature approved September 2, 1927 (Gen. Acts 1927, p. 714) violative of section 106 of the Constitution of 1901?
"The caption to the act is as follows: 'An Act to provide for the appointment of bailiffs in all circuit courts in all counties of the State of Alabama, having a population of 200,000 or more, according to the last Federal census, and to fix the compensation of such bailiffs, and to provide for the payment of such compensation.' There was no advertisement of this act as provided by the Constitution for the passage of a local act.
"A cause dependent upon the constitutionality of the above act, solely, is now pending in this court.
"For your information we are transmitting herewith briefs filed both for the appellant and the appellee."
In response to the foregoing the Supreme Court made answer holding that the act in question is a local act and is void as being in conflict with section 106 of the Constitution of 1901.
In this decision ANDERSON, C. J., and BOULDIN, BROWN, FOSTER, and KNIGHT, JJ., concur, while GARDNER and THOMAS, JJ., dissent.
For a full discussion of the question, reference is here made to Jefferson County v. Busby, 226 Ala. 293, 148 So. 411, by which this court is bound, and a further discussion would be superfluous.
It follows that the judgment is reversed, and a judgment will here be rendered for the defendant.
Reversed and rendered.